Application for stay of the order of the United States District Court for the Middle District of North Carolina, case No. 1:15-CV-399, entered on November 29, 2016, presented to THE CHIEF JUSTICE and by him referred to the Court is granted, pending the timely filing of a statement as to jurisdiction. Should such statement be timely filed, this order shall remain in effect pending this Court's action on the appeal. If the judgment should be affirmed, or the appeal dismissed, this stay shall expire automatically. In the event jurisdiction is noted or postponed, this order will remain in effect pending the sending down of the judgment of this Court.